(Multicurrency--Cross
Border)                                                   Exhibit 10.3
ISDAâ
International Swaps and Derivatives Association, Inc.


MASTER AGREEMENT


dated as of  May 15, 2009




BP PRODUCTS NORTH AMERICA INC. (“BPPNA”), whether doing business as such or as
BP North America Petroleum, a division of BPPNA (“Party A”)


and


GRANITE CONSTRUCTION INCORPORATED (“Party B”)


have entered and/or anticipate entering into one or more transactions (each a
"Transaction") that are or will be governed by this Master Agreement, which
includes the schedule (the "Schedule"), and the documents and other confirming
evidence (each a "Confirmation") exchanged between the parties confirming those
Transactions.


Accordingly, the parties agree as follows:


1.           Interpretation


(a)           Definitions.  The terms defined in Section 14 and in the Schedule
will have the meanings therein specified for the purpose of this Master
Agreement.


(b)           Inconsistency.  In the event of any inconsistency between the
provisions of the Schedule and the other provisions of this Master Agreement,
the Schedule will prevail. In the event of any inconsistency between the
provisions of any Confirmation and this Master Agreement (including the
Schedule), such Confirmation will prevail for the purpose of the relevant
Transaction.


(c)           Single Agreement.  All Transactions are entered into in reliance
on the fact that this Master Agreement and all Confirmations form a single
agreement between the parties (collectively referred to as this "Agreement"),
and the parties would not otherwise enter into any Transactions.


2.           Obligations


(a)           General Conditions.


(i)   Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.


(ii)   Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.


(iii)   Each obligation of each party under Section 2(a)(i) is subject to (1)
the condition precedent that no Event of Default or Potential Event of Default
with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
applicable condition precedent specified in this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
(b)           Change of Account.  Either party may change its account for
receiving a payment or delivery by giving notice to the other party at least
five Local Business Days prior to the scheduled date for the payment or delivery
to which such change applies unless such other party gives timely notice of a
reasonable objection to such change.


(c)           Netting.  If on any date amounts would otherwise be payable:


(i)           in the same currency; and


(ii)           in respect of the same Transaction,


by each party to the other, then, on such date, each party's obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.


The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction.  The election may be
made in the Schedule or a Confirmation by specifying that subparagraph (ii)
above will not apply to the Transactions identified as being subject to the
election, together with the starting date (in which case subparagraph (ii) above
will not, or will cease to, apply to such Transactions from such date).  This
election may be made separately for different groups of Transactions and will
apply separately to each pairing of Offices through which the parties make and
receive payments or deliveries.


(d)           Deduction or Withholding for Tax.


(i)   Gross-Up.  All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect.  If a party is so
required to deduct or withhold, then that party ("X") will:


(1)          promptly notify the other party ("Y") of such requirement;


(2)   pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;


(3)   promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y evidencing such payment to such
authorities; and


(4)   if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment
to which Y is otherwise entitled under this Agreement, such additional amount as
is necessary to ensure that the net amount actually received by Y (free and
clear of Indemnifiable Taxes, whether assessed against X or Y) will equal the
full amount Y would have received had no such deduction or withholding been
required. However, X will not be required to pay any additional amount to Y to
the extent that it would not be required to be paid but for:


(A)    the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or


(B)    the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.
 
 
2

--------------------------------------------------------------------------------

 
(ii)          Liability.  If:


(1)   X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);


(2)   X does not so deduct or withhold; and


(3)   a liability resulting from such Tax is assessed directly against X,


then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).


(e)           Default Interest; Other Amounts.  Prior to the occurrence or
effective designation of an Early Termination Date in respect of the relevant
Transaction, a party that defaults in the performance of any payment obligation
will, to the extent permitted by Law and subject to Section 6(c), be required to
pay interest (before as well as after judgment) on the overdue amount to the
other party on demand in the same currency as such overdue amount, for the
period from (and including) the original due date for payment to (but excluding)
the date of actual payment, at the Default Rate.  Such interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed.  If, prior to the occurrence or effective designation of an Early
Termination Date in respect of the relevant Transaction, a party defaults in the
performance of any obligation required to be settled by delivery, it will
compensate the other party on demand if and to the extent provided for in the
relevant Confirmation or elsewhere in this Agreement.


3.           Representations


Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:


(a)           Basic Representations.


(i)   Status.  It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing;


(ii)   Powers.  It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorize such execution,
delivery and performance;


(iii)   No Violation or Conflict.  Such execution, delivery and performance do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;


(iv)   Consents.  All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and


(v)   Obligations Binding.  Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at Law)).
 
 
3

--------------------------------------------------------------------------------

 
(b)           Absence of Certain Events.  No Event of Default or Potential Event
of Default or, to its knowledge, Termination Event with respect to it has
occurred and is continuing and no such event or circumstance would occur as a
result of its entering into or performing its obligations under this Agreement
or any Credit Support Document to which it is a party.


(c)           Absence of Litigation.  There is not pending or, to its knowledge,
threatened against it or any of its Affiliates any action, suit or proceeding at
Law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.


(d)           Accuracy of Specified Information.  All applicable information
that is furnished in writing by or on behalf of it to the other party and is
identified for the purpose of this Section 3(d) in the Schedule is, as of the
date of the information, true, accurate and complete in every material respect.


(e)           Payer Tax Representation.  Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(e) is accurate
and true.


(f)           Payee Tax Representations.  Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(f) is accurate
and true.


4.           Agreements


Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:


(a)           Furnish Specified Information.  It will deliver to the other party
or, in certain cases under subparagraph (iii) below, to such government or
taxing authority as the other party reasonably directs:


(i)   any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;


(ii)   any other documents specified in the Schedule or any Confirmation; and


(iii)   upon reasonable demand by such other party, any form or document that
may be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,


in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.


(b)           Maintain Authorizations.  It will use all reasonable efforts to
maintain in full force and effect all consents of any governmental or other
authority that are required to be obtained by it with respect to this Agreement
or any Credit Support Document to which it is a party and will use all
reasonable efforts to obtain any that may become necessary in the future.


(c)           Comply with Laws.  It will comply in all material respects with
all applicable laws and orders to which it may be subject if failure so to
comply would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.


(d)           Tax Agreement.  It will give notice of any failure of a
representation made by it under Section 3(f) to be accurate and true promptly
upon learning of such failure.
 
 
4

--------------------------------------------------------------------------------

 
(e)           Payment of Stamp Tax.  Subject to Section 11, it will pay any
Stamp Tax levied or imposed upon it or in respect of its execution or
performance of this Agreement by a jurisdiction in which it is incorporated,
organized, managed and controlled, or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located ("Stamp Tax Jurisdiction") and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party's execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.


5.           Events of Default and Termination Events


(a)           Events of Default.  The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any of the following events constitutes an
event of default (an "Event of Default") with respect to such party:


(i)   Failure to Pay or Deliver.  Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;


(ii)    Breach of Agreement.  Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2 (a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;


(iii)   Credit Support Default.


(1)   Failure by the party or any Credit Support Provider of such party to
comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with any Credit Support Document if such failure
is continuing after any applicable grace period has elapsed;


(2)   the expiration or termination of such Credit Support Document or the
failing or ceasing of such Credit Support Document to be in full force and
effect for the purpose of this Agreement (in either case other than in
accordance with its terms) prior to the satisfaction of all obligations of such
party under each Transaction to which such Credit Support Document relates
without the written consent of the other party; or


(3)   the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, such
Credit Support Document;


(iv)   Misrepresentation.  A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;


(v)   Default under Specified Transaction. The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party (1)
defaults under a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, there occurs a liquidation of, an
acceleration of obligations under, or an early termination of, that Specified
Transaction, (2) defaults, after giving effect to any applicable notice
requirement or grace period, in making any payment or delivery due on the last
payment, delivery or exchange date of, or any payment on early termination of, a
Specified Transaction (or such default continues for at least three Local
Business Days if there is no applicable notice requirement or grace period) or
(3) disaffirms, disclaims, repudiates or rejects, in whole or in part, a
Specified Transaction (or such action is taken by any person or entity appointed
or empowered to operate it or act on its behalf);


(vi)   Cross Default.  If "Cross Default" is specified in the Schedule as
applying to the party, the occurrence or existence of (1) a default, event of
default or other similar condition or event (however described) in respect of
such party, any Credit Support Provider of such party or any applicable
Specified Entity of such party under one or more agreements or instruments
relating to Specified Indebtedness of any of them (individually or collectively)
in an aggregate amount of not less than the applicable Threshold Amount (as
specified in the Schedule) which has resulted
 
 
5

--------------------------------------------------------------------------------

 
in such Specified Indebtedness becoming, or becoming capable at such time of
being declared, due and payable under such agreements or instruments before it
would otherwise have been due and payable or (2) a default by such party, such
Credit Support Provider or such Specified Entity (individually or collectively)
in making one or more payments on the due date thereof in an aggregate amount of
not less than the applicable Threshold Amount under such agreements or
instruments (after giving effect to any applicable notice requirement or grace
period);


(vii)   Bankruptcy.  The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:


(1)    is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors' rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof; (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee custodian or other similar official for it or for
all or substantially all its assets; (7) has a secured party take possession of
all or substantially all its assets or has a distress, execution attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter; (8) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (1) to (7)
(inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts; or


(viii)    Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:


(1)   the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or


(2)   the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.


(b)           Termination Events.  The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any event specified below constitutes an
Illegality if the event is specified in (i) below, a Tax Event if the event is
specified in (ii) below or a Tax Event Upon Merger if the event is specified in
(iii) below, and, if specified to be applicable, a Credit Event Upon Merger if
the event is specified pursuant to (iv) below or an Additional Termination Event
if the event is specified pursuant to (v) below:


(i)     Illegality.  Due to the adoption of, or any change in, any applicable
law after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):


(1)   to perform any absolute or contingent obligation to make a payment or
delivery, or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or


 
6

--------------------------------------------------------------------------------

 
(2)    to perform, or for any Credit Support Provider of such party to perform,
any contingent or other obligation which the party (or such Credit Support
Provider) has under any Credit Support Document relating to such Transaction.


(ii)      Tax Event.  Due to (x) any action taken by a taxing authority, or
brought in a court of competent jurisdiction, on or after the date on which a
Transaction is entered into (regardless of whether such action is taken or
brought with respect to a party to this Agreement) or (y) a Change in Tax Law,
the party (which will be the Affected Party) will or there is a substantial
likelihood that it will, on the next succeeding Scheduled Payment Date (1) be
required to pay to the other party an additional amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is
required to be deducted or withheld for or on account of a Tax (except in
respect of interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional
amount is required to be paid in respect of such Tax under Section 2(d)(i)(4)
(other than by reason of Section 2(d)(i)(4)(A) or (B));


(iii)      Tax Event Upon Merger.  The party (the "Burdened Party") on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of Section
2(d)(i)(4)(A) or (B)), in either case as a result of a party consolidating or
amalgamating with, or merging with or into, or transferring all or substantially
all its assets to, another entity (which will be the Affected Party) where such
action does not constitute an event described in Section 5(a)(viii);


(iv)      Credit Event Upon Merger.  If "Credit Event Upon Merger" is specified
in the Schedule as applying to the party, such party ("X"), any Credit Support
Provider of X or any applicable Specified Entity of X consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity and such action does not constitute an event
described in Section 5(a)(viii) but the creditworthiness of the resulting,
surviving or transferee entity is materially weaker than that of X, such Credit
Support Provider or such Specified Entity, as the case may be, immediately prior
to such action (and, in such event, X, or its successor or transferee, as
appropriate, will be the Affected Party); or


(v)    Additional Termination Event.  If any "Additional Termination Event" is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).


(c)           Event of Default and Illegality.  If an event or circumstance
which would otherwise constitute or give rise to an Event of Default also
constitutes an Illegality, it will be treated as an Illegality and will not
constitute an Event of Default.


6.           Early Termination


(a)           Right to Terminate Following Event of Default.  If at any time an
Event of Default with respect to a party (the "Defaulting Party") has occurred
and is then continuing, the other party (the "Non-defaulting Party") may, by not
more than 20 days notice to the Defaulting Party specifying the relevant Event
of Default, designate a day not earlier than the day such notice is effective as
an Early Termination Date in respect of all outstanding Transactions.  If,
however, "Automatic Early Termination" is specified in the Schedule as applying
to a party, then an Early Termination Date in respect of all outstanding
Transactions will occur immediately upon the occurrence with respect to such
party of an Event of Default specified in Section 5(a)(vii)(l), (3), (5), (6)
or, to the extent analogous thereto, (8) and as of the time immediately
preceding the institution of the relevant proceeding or the presentation of the
relevant petition upon the occurrence with respect to such party of an Event of
Default specified in Section 5(a)(vii)(4) or, to the extent analogous thereto,
(8).
 
 
7

--------------------------------------------------------------------------------

 
(b)           Right to Terminate Following Termination Event.


(i)        Notice.  If a Termination Event occurs, an Affected Party will,
promptly upon becoming aware of it notify the other party, specifying the nature
of that Termination Event and each Affected Transaction and will also give such
other information about that Termination Event as the other party may reasonably
require.


(ii)       Transfer to Avoid Termination Event.  If either an Illegality under
Section 5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party,
or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected
Party, the Affected Party will, as a condition to its right to designate an
Early Termination Date under Section 6(b)(iv), use all reasonable efforts (which
will not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.


 
If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).



 
Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party's policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.



(iii)      Two Affected Parties.  If an Illegality under Section 5(b)(i)(l) or a
Tax Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.


(iv)      Right to Terminate.  If:


(1)    a transfer under Section 6(b)(ii) or an agreement under Section
6(b)(iii), as the case may be, has not been effected with respect to all
Affected Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or


(2)   an Illegality under Section 5(b)(i)(2) a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,


 
either party in the case of an Illegality the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.



(c)           Effect of Designation.


(i)   If notice designating an Early Termination Date is given under Section
6(a) or (b), the Early Termination Date will occur on the date so designated,
whether or not the relevant Event of Default or Termination Event is then
continuing.


(ii)   Upon the occurrence or effective designation of an Early Termination
Date, no further payments or deliveries under Section 2(a)(i) or 2(e) in respect
of the Terminated Transactions will be required to be made, but without
prejudice to the other provisions of this Agreement. The amount, if any, payable
in respect of an Early Termination Date shall be determined pursuant to Section
6(e).
 
 
8

--------------------------------------------------------------------------------

 
(d)           Calculations.


(i)   Statement.  On or as soon as reasonably practicable following the
occurrence of an Early Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and will provide to the other
party a statement (1) showing, in reasonable detail, such calculations
(including all relevant quotations and specifying any amount payable under
Section 6(e)) and (2) giving details of the relevant account to which any amount
payable to it is to be paid. In the absence of written confirmation from the
source of a quotation obtained in determining a Market Quotation, the records of
the party obtaining such quotation will be conclusive evidence of the existence
and accuracy of such quotation.


(ii)   Payment Date.  An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.


(e)           Payments on Early Termination.  If an Early Termination Date
occurs, the following provisions shall apply based on the parties' election in
the Schedule of a payment measure, either "Market Quotation" or "Loss", and a
payment method, either the "First Method" or the "Second Method". If the parties
fail to designate a payment measure or payment method in the Schedule, it will
be deemed that "Market Quotation" or the "Second Method", as the case may be,
shall apply.  The amount, if any, payable in respect of an Early Termination
Date and determined pursuant to this Section will be subject to any Set-off.


(i)   Events of Default.  If the Early Termination Date results from an Event of
Default:


(1)   First Method and Market Quotation.  If the First Method and Market
Quotation apply, the Defaulting Party will pay to the Non-defaulting Party the
excess, if a positive number, of (A) the sum of the Settlement Amount
(determined by the Non-defaulting Party) in respect of the Terminated
Transactions and the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party over (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party.


(2)   First Method and Loss.  If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party's Loss in respect of this Agreement.


(3)   Second Method and Market Quotation.  If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party.  If that amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it is a negative number, the Non-defaulting Party will pay the
absolute value of that amount to the Defaulting Party.


(4)   Second Method and Loss.  If the Second Method and Loss apply, an amount
will be payable equal to the Non-defaulting Party's Loss in respect of this
Agreement.  If that amount is a positive number, the Defaulting Party will pay
it to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.


(ii)   Termination Events.  If the Early Termination Date results from a
Termination Event:


(1)   One Affected Party.  If there is one Affected Party, the amount payable
will be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.
 
 
9

--------------------------------------------------------------------------------

 
(2)   Two Affected Parties.  If there are two Affected Parties:


(A)   if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount ("X") and the Settlement Amount
of the party with the lower Settlement Amount ("Y") and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and


(B)   if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
("X") and the Loss of the party with the lower Loss ("Y").


  If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.


(iii)   Adjustment for Bankruptcy.  In circumstances where an Early Termination
Date occurs because "Automatic Early Termination" applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).


(iv)   Pre-Estimate.  The parties agree that if Market Quotation applies an
amount recoverable under this Section 6(e) is a reasonable pre-estimate of loss
and not a penalty.  Such amount is payable for the loss of bargain and the loss
of protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.


7.           Transfer


Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:


(a)   a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and


(b)   a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).


Any purported transfer that is not in compliance with this Section will be void.


8.           Contractual Currency


(a)   Payment in the Contractual Currency.  Each payment under this Agreement
will be made in the relevant currency specified in this Agreement for that
payment (the "Contractual Currency").  To the extent permitted by applicable
law, any obligation to make payments under this Agreement in the Contractual
Currency will not be discharged or satisfied by any tender in any currency other
than the Contractual Currency, except to the extent such tender results in the
actual receipt by the party to which payment is owed, acting in a reasonable
manner and in good faith in converting the currency so tendered into the
Contractual Currency, of the full amount in the Contractual Currency of all
amounts payable in respect of this Agreement.  If for any reason the amount in
the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to the extent permitted by applicable law, immediately
pay such additional amount in the Contractual Currency as may be necessary to
compensate for the shortfall.  If for any reason the amount
 
 
10

--------------------------------------------------------------------------------

 
in the Contractual Currency so received exceeds the amount in the Contractual
Currency payable in respect of this Agreement, the party receiving the payment
will refund promptly the amount of such excess.


(b)   Judgments.  To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which, the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such
party.  The term "rate of exchange" includes, without limitation, any premiums
and costs of exchange payable in connection with the purchase of or conversion
into the Contractual Currency.


(c)   Separate Indemnities.  To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed, and will not be affected by judgment being
obtained or claim or proof being made for any other sums payable in respect of
this Agreement.


(d)   Evidence of Loss.  For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss had an
actual exchange or purchase been made.


9.           Miscellaneous


(a)           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties with respect to its subject matter and
supersedes all oral communication and prior writings with respect thereto.


(b)           Amendments.  No amendment, modification or waiver in respect of
this Agreement will be effective unless in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties or
confirmed by an exchange of telexes or electronic messages on an electronic
messaging system.


(c)           Survival of Obligations.  Without prejudice to Sections 2(a)(iii)
and 6(c)(ii), the obligations of the parties under this Agreement will survive
the termination of any Transaction.


(d)           Remedies Cumulative.  Except as provided in this Agreement, the
rights, powers, remedies and privileges provided in this Agreement are
cumulative and not exclusive of any rights, powers, remedies and privileges
provided by law.


(e)           Counterparts and Confirmations.


(i)   This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.


(ii)    The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise).  A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement.  The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.


(f)           No Waiver of Rights.  A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed
 
 
11

--------------------------------------------------------------------------------

 
to preclude any subsequent or further exercise, of that right, power or
privilege or the exercise of any other right, power or privilege.


(g)           Headings.  The headings used in this Agreement are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.


10.           Offices; Multibranch Parties


(a)           If Section 10(a) is specified in the Schedule as applying, each
party that enters into a Transaction through an Office other than its head or
home office represents to the other party that, notwithstanding the place of
booking office or jurisdiction of incorporation or organization of such party,
the obligations of such party are the same as if it had entered into the
Transaction through its head or home office.  This representation will be deemed
to be repeated by such party on each date on which a Transaction is entered
into.


(b)           Neither party may change the Office through which it makes and
receives payments or deliveries for the purpose of a Transaction without the
prior written consent of the other party.


(c)           If a party is specified as a Multibranch Party in the Schedule,
such Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.


11.           Expenses


A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.


12.           Notices


(a)           Effectiveness. Any notice or other communication in respect of
this Agreement may be given in any manner set forth below (except that a notice
or other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:
 
(i)           if in writing and delivered in person or by courier, on the date
it is delivered;
 
(ii)           if sent by telex, on the date the recipient's answer back is
received;


(iii)   if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender's facsimile machine);


(iv)   if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or


(v)   if sent by electronic messaging system, on the date that electronic
message is received,


unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.


(b)           Change of Addresses.  Either party may by notice to the other
change the address, telex or facsimile number or electronic messaging system
details at which notices or other communications are to be given to it.


13.           Governing Law and Jurisdiction


 
12

--------------------------------------------------------------------------------

 
(a)           Governing Law.  This Agreement will be governed by and construed
in accordance with the law specified in the Schedule.


(b)           Jurisdiction.  With respect to any suit, action or proceedings
relating to this Agreement ("Proceedings"), each party irrevocably:


(i)   submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and


(ii)   waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.


Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.


(c)           Service of Process.  Each party irrevocably appoints the Process
Agent (if any) specified opposite its name in the Schedule to receive, for it
and on its behalf, service of process in any Proceedings.  If for any reason any
party's Process Agent is unable to act as such, such party will promptly notify
the other party and within 30 days appoint a substitute process agent acceptable
to the other party.  The parties irrevocably consent to service of process given
in the manner provided for notices in Section 12.  Nothing in this Agreement
will affect the right of either party to serve process in any other manner
permitted by law.


(d)           Waiver of Immunities.  Each party irrevocably waives, to the
fullest extent permitted by applicable law, with respect to itself and its
revenues and assets (irrespective of their use or intended use), all immunity on
the grounds of sovereignty or other similar grounds from (i) suit, (ii)
jurisdiction of any court, (iii) relief by way of injunction, order for specific
performance or for recovery of property, (iv) attachment of its assets (whether
before or after judgment) and (v) execution or enforcement of any judgment to
which it or its revenues or assets might otherwise be entitled in any
Proceedings in the courts of any jurisdiction and irrevocably agrees, to the
extent permitted by applicable law, that it will not claim any such immunity in
any Proceedings.


14.           Definitions


As used in this Agreement:


"Additional Termination Event" has the meaning specified in Section 5(b).


"Affected Party" has the meaning specified in Section 5(b).


"Affected Transactions" means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.
 
 
13

--------------------------------------------------------------------------------

 
"Affiliate" means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person.  For this purpose, "control" of
any entity or person means ownership of a majority of the voting power of the
entity or person.


"Applicable Rate" means:


(a)   in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;


(b)   in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;


(c)   in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and
 
(d)           in all other cases, the Termination Rate.


"Burdened Party" has the meaning specified in Section 5(b).


"Change in Tax Law" means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.


"consent" includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.
 
"Credit Event Upon Merger" has the meaning specified in Section 5(b).
 
"Credit Support Document" means any agreement or instrument that is specified as
such in this Agreement.


"Credit Support Provider" has the meaning specified in the Schedule.


"Default Rate" means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.


"Defaulting Party" has the meaning specified in Section 6(a).


"Early Termination Date" means the date determined in accordance with Section
6(a) or 6(b)(iv).


"Event of Default" has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.


"Illegality" has the meaning specified in Section 5(b).


"Indemnifiable Tax" means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organized, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).


"Law" includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
"lawful" and "unlawful" will be construed accordingly.
 
 
14

--------------------------------------------------------------------------------

 
"Local Business Day" means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial center, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.


"Loss" means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them).  Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies.  Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11.  A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable.  A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.


"Market Quotation" means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers.  Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the "Replacement Transaction") that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date.  For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included.  The Replacement Transaction
would be subject to such documentation as such party and the Reference
Market-maker may, in good faith, agree.  The party making the determination (or
its agent) will request each Reference Market-maker to provide its quotation to
the extent reasonably practicable as of the same day and time (without regard to
different time zones) on or as soon as reasonably practicable after the relevant
Early Termination Date.  The day and time as of which those quotations are to be
obtained will be selected in good faith by the party obliged to make a
determination under Section 6(e), and, if each party is so obliged, after
consultation with the other. If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values.  If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations.  For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than three quotations are provided, it
will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.


"Non-default Rate" means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.


"Non-defaulting Party" has the meaning specified in Section 6(a).


"Office" means a branch or office of a party, which may be such party's head or
home office.
 
 
15

--------------------------------------------------------------------------------

 
"Potential Event of Default" means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.


"Reference Market-makers" means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.


"Relevant Jurisdiction" means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organized, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.


"Scheduled Payment Date" means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.


"Set-off' means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.


"Settlement Amount" means, with respect to a party and any Early Termination
Date, the sum of:


(a)   the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and


(b)   such party's Loss (whether positive or negative and without reference to
any Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.


"Specified Entity" has the meaning specified in the Schedule.


"Specified Indebtedness" means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.


"Specified Transaction" means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.


"Stamp Tax" means any stamp, registration, documentation or similar tax.


"Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.


"Tax Event" has the meaning specified in Section 5(b).


"Tax Event Upon Merger" has the meaning specified in Section 5(b).


"Terminated Transactions" means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if "Automatic Early Termination" applies, immediately
before that Early Termination Date).


 
16

--------------------------------------------------------------------------------

 
"Termination Currency" has the meaning specified in the Schedule.


"Termination Currency Equivalent" means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
"Other Currency"), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date.  The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.


"Termination Event" means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.


"Termination Rate" means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.


"Unpaid Amounts" owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date and
which has not been so settled as at such Early Termination Date, an amount equal
to the fair market value of that which was (or would have been) required to be
delivered as of the originally scheduled date for delivery, in each case
together with (to the extent permitted under applicable law) interest, in the
currency of such amounts, from (and including) the date such amounts or
obligations were or would have been required to have been paid or performed to
(but excluding) such Early Termination Date, at the Applicable Rate.  Such
amounts of interest will be calculated on the basis of daily compounding and the
actual number of days elapsed.  The fair market value of any obligation referred
to in clause (b) above shall be reasonably determined by the party obliged to
make the determination under Section 6(e) or, if each party is so obliged, it
shall be the average of the Termination Currency Equivalents of the fair market
values reasonably determined by both parties.


IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.
 
BP PRODUCTS NORTH AMERICA INC.  (“BPPNA”), whether doing business as such or as
BP North America Petroleum, a division of BPPNA




By:       /s/  Clifton
Chang                                                                                     


Name:     Clifton
Chang                                                                                                


Title:     Attorney-in
Fact                                                                                     


Date:   5/11/09                      
 
 
GRANITE CONSTRUCTION INCORPORATED
 
By:     /s/  Jigisha
Desai                                                                                                


Name:   Jigisha
Desai                                                                                                


Title:
   VP/Treasurer                                                                                                


Date:
   5/22/09                                                                                                
                                                                  
 
17

--------------------------------------------------------------------------------

 
(Multicurrency-Cross Border)
ISDA 1992 Master Agreement






SCHEDULE


to the


Master Agreement


dated as of May 15, 2009
 
between


BP PRODUCTS NORTH AMERICA INC. (“BPPNA”), whether doing business as such or as
BP North America Petroleum, a division of BPPNA (“Party A”), a corporation
organized and existing under the laws of Maryland


and


GRANITE CONSTRUCTION INCORPORATED (“Party B”) a corporation organized and
existing under the laws of Delaware


Part 1.                      Termination Provisions.


(a)           "Specified Entity" means in relation to Party A for the purpose
of:


Section 5(a)(v):                                           Not Applicable
Section 5(a)(vi):                                          Not Applicable
Section 5(a)(vii):                                         Not Applicable
Section 5(b)(iv):                                          Not Applicable


and in relation to Party B for the purpose of


Section 5(a)(v):                                           Not Applicable
Section 5(a)(vi):                                          Not Applicable
Section 5(a)(vii):                                         Not Applicable
Section 5(b)(iv):                                         Not Applicable


(b)           "Specified Transaction" will have the meaning specified in Section
14 of this Agreement.


(c)           The "Cross Default" provisions of Section 5(a)(vi) will not apply
to Party A and will not apply to Party B.


(d)           The "Credit Event Upon Merger" provisions of Section 5(b)(iv) will
apply to Party A and will apply to Party B; provided, however, that if the
applicable party or its Credit Support Provider or any applicable Specified
Entity of such party has long term, unsecured and unsubordinated indebtedness or
deposits which is or are publicly rated (such rating, a “Credit Rating”) by
Moody's Investor Services, Inc. ("Moody's"), Standard and Poors Ratings Group
("S&P") or any other internationally recognized rating agency (a "Rating
Agency"), then the words "materially weaker" in line 6 of Section 5(b)(v) shall
mean that the Credit Rating of such party (or, if applicable, the Credit Support
Provider of such party) shall be rated lower than Baa3 by Moody's, or lower than
BBB- by S&P or, in the event that there is no Credit Rating by either Moody’s or
S&P applicable to such party (or, if applicable, the Credit Support Provider of
such party) but such party’s long-term indebtedness or deposits is or are rated
by a Rating Agency, lower than a rating equivalent to the foregoing by such
Rating Agency.  In the event the company is unrated by Moody’s or by S&P or a
Rating
 
 
18

--------------------------------------------------------------------------------

 
Agency, “materially weaker” in line 6 of Section 5(b)(v) shall mean that the
other Party has reasonable grounds for insecurity with respect to such company’s
payment or other performance under this Agreement.


(e)           The "Automatic Early Termination" provision of Section 6(a) will
not apply to Party A and will not apply to Party B.


(f)           Payments on Early Termination.  For the purpose of Section 6(e) of
this Agreement and subject to the provisions of Part 5 of this Schedule:


 
(i)
Loss will apply.



 
(ii)
The Second Method will apply.



(g)           "Termination Currency" means United States Dollars.


(h)           "Additional Termination Event" will apply.  The following will
constitute an Additional Termination Event:


 
(i)  Force Majeure Event.  After giving effect to any applicable provision,
disruption fallback or remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, by reason of force majeure or act
of state occurring after a Transaction is entered into, on any day:



 
(1)
the Office through which such party (which will be the Affected Party) makes and
receives payments or deliveries with respect to such Transaction is prevented
from performing any absolute or contingent obligation to make a payment or
delivery in respect of such Transaction or from complying with any other
material provision of this Agreement relating to such Transaction (or would be
so prevented if such payment, delivery or compliance were required on that day),
or it becomes impossible or impracticable for such Office so to perform, receive
or comply (or it would be impossible or impracticable for such Office so to
perform, receive or comply if such payment, delivery or compliance were required
on that day); or



 
(2)
such party or any Credit Support Provider of such party (which will be the
Affected Party) is prevented from performing any absolute or contingent
obligation to make a payment or delivery which such party or Credit Support
Provider has under any Credit Support Document relating to such Transaction,
from receiving a payment or delivery under such Credit Support Document or from
complying with any other material provision of such Credit Support Document (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or impracticable for such party or Credit
Support Provider so to perform, receive or comply (or it would be impossible or
impracticable for such party or Credit Support Provider so to perform, receive
or comply if such payment, delivery or compliance were required on that day), so
long as the force majeure or act of state is beyond the control of such Office,
such party or such Credit Support Provider, as appropriate, and such Office,
party or Credit Support Provider could not, after using all reasonable efforts
(which will not require such party or Credit Support Provider to incur a loss,
other than immaterial, incidental expenses), overcome such prevention,
impossibility or impracticality.



(ii)  Adequate Assurance.  If a party (the “Demanding Party”) has a reasonable
good faith belief, that, due to a change in the financial condition or other
event of the other party (the “Failing Party”), or the other party’s Credit
Support Provider, the ability of the other party or its Credit Support Provider
to perform its obligations to the Demanding Party under this Agreement or any
Credit Support Document is materially impaired (the “Good Faith Belief”), then
the Demanding Party may demand Adequate Assurance of performance of those
obligations.  The Failing Party shall provide said Adequate Assurance within two
(2) Business Days after receipt by the Failing Party of a written demand from
the Demanding Party for such assurance, which demand shall describe the specific
information on which the Good Faith Belief is based.  “Adequate Assurance”
 
 
19

--------------------------------------------------------------------------------

 
shall be in a form acceptable to Demanding Party acting in its own discretion
and in any case Adequate Assurance in the form of Eligible Credit Support (as
defined in the Credit Support Annex, if applicable) shall be deemed
acceptable.  The Demanding Party may hold the Adequate Assurance only so long as
the Demanding Party continues to have the Good Faith Belief.  Any Adequate
Assurance in the form of Eligible Credit Support shall be held in addition to
any requirements to post Eligible Credit Support under the Credit Support Annex,
if applicable. The failure of the Failing Party to provide Adequate Assurance
within two (2) Business Day after receipt of demand therefore shall be
considered an Additional Termination Event with the Failing Party as the sole
Affected Party.




Part 2.                      Tax Representations.


(a)
Payer Representations.  For the purpose of Section 3(e) of this Agreement,
Party A will make the following representation and Party B will make the
following representation:



 
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority (either generally or with respect to a
party to this Agreement), of any Relevant Jurisdiction to make any deduction or
withholding for or on account of any Tax from any payment (other than interest
under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to be made by it to the
other party under this Agreement.  In making this representation, it may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to Section
4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement,
provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.



(b)           Payee Representations.


 
(i)
For the purpose of Section 3(f) of this Agreement, Party A represents that it is
a corporation organized and existing under the laws of the State of
Maryland.  Party A is a U.S. person within the meaning of Section 7701 of the
Internal Revenue Code and its U.S. taxpayer identification number is 36-2440313.



 
(ii)
For the purpose of Section 3(f) of this Agreement, Party B represents that it is
a corporation organized and existing under the laws of the Delaware.  Party B is
a U.S. person within the meaning of Section 7701 of the Internal Revenue Code
and its U.S. taxpayer identification number is 77-0239383.





Part 3.                      Agreement to Deliver Documents.


For the purpose of Sections 4(a)(i), (ii) and (iii) of this Agreement, each
party agrees to deliver the following documents, as applicable:


(a)           Tax forms, documents or certificates to be delivered: None, other
than those required in Section 4(a)(iii).
 
 
20

--------------------------------------------------------------------------------

 
(b)           Other documents to be delivered:


Party Required to Deliver Document
 
 
Form/Document/Certificate
 
Date by Which
to be Delivered
 
Covered by Section
3(d) Representation
Party A
An incumbency certificate of the individuals executing this Agreement.
Upon the execution of this Agreement.
Yes
Party B
 
A copy of all corporate or partnership, as the case may be, authorizations of
Party B authorizing Party B to enter into this Agreement, each Transaction, the
Credit Support Document and an incumbency certificate of the individuals
executing this Agreement and the Credit Support Document.
Upon the execution of this Agreement.
Yes
Party A and Party B
 
A copy of the Form 10-K, the annual report, or year end audited financial
statements for such party (in the case of Party A, of BP Corporation North
America Inc.) or in the event a party has a Credit Support Provider the annual
report, Form 10-K or year end audited financial statements of the Credit Support
Provider of such party), containing audited financial statements for the most
recently ended financial year.
Promptly upon request unless publicly available on EDGAR, its successor or
replacement disclosure system, or some other source.
Yes
Party A and Party B
Department of the Treasury Internal Revenue Service Form W-9
Upon the execution of this Agreement
Yes
Party A and Party B
Such other information and documents as the other party may reasonably request.
Upon request.
Yes





Part 4.                      Miscellaneous.


(a)        Address for Notices.  For the purpose of Section 12(a) of this
Agreement:


Address for notices or communications to Party A:


 
(i) with respect to Transactions completed through its Warrenville, IL office,
and any notices under this Agreement:



Address:                      BP Products North America Inc.
28301 Ferry Road
Warrenville, IL 60555


Attention:                      Legal Department
Facsimile No.:               630-836-7702
Telephone No.:             630-836-5133


 
21

--------------------------------------------------------------------------------

 
Wire Payment Instructions:


BP Crude
Citibank, NY
ABA: 021000089
Acct. No.: 30503055
New York, NY


(ii) with respect to Transactions completed through its Houston, TX office:


Address:           BP Products North America Inc.
501 Westlake Park Blvd.
Houston, TX 77079


Attention:          Contract Administration
Facsimile No.:   281-366-7546
Telephone No.: 281-366-4329/ ext. 0073/ ext. 2840


Wire Payment Instructions:


BP Products North America Inc.
c/o JP Morgan Chase
1 Chase Manhattan Plaza, Floor 7
New York, NY 10005
ABA #021-000-021
Account # 304606073
Swift: CHASU33


Address for notices or communications to Party B:


Address:           585 West Beach Street
Watsonville, CA 95077
Attention:          Ananya Mukherjee
Facsimile No.:   831-728-1701
Telephone No.: 831-768-4363
E-Mail:             Ananya.Mukherjee@gcinc.com


(b)        Process Agent.


With respect to Party A:  Not Applicable.
With respect to Party B:  Not Applicable.


(c)        Offices.  The provisions of Section 10(a) will apply to this
Agreement.


(d)        Multibranch Party.  For purposes of Section 10(c) of this Agreement:


Party A is a Multibranch Party, and may act through its offices in Warrenville,
IL and Houston, TX.


Party B is not a Multibranch Party.


(e)
Calculation Agent.  The Calculation Agent is Party A.



(f)         Credit Support Document.


With respect to Party A and Party B, the Credit Support Annex as modified by
Paragraph 13, the terms and conditions of which are incorporated into, and
constitute an integral part of, this Agreement.


 
22

--------------------------------------------------------------------------------

 
(g)        Credit Support Provider.


Credit Support Provider means in relation to Party A:  None


 
Credit Support Provider means in relation to Party B: None.



(h)
GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY, CONSTRUED, INTERPRETED, AND
ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD OR
REFERENCE TO THE CHOICE OF LAW DOCTRINE OF ANY JURISDICTION.



Jurisdiction.  Section 13(b) of the Agreement is hereby amended by (i) deleting
the word “non-exclusive” appearing in paragraph (i) thereof and substituting
therefor the word “exclusive” and (ii) deleting the last sentence of Section
13(b) and substituting therefor the following sentence:


“Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction if (A) the courts of the State of New York or the United
States District Court located in the Borough of Manhattan in New York City lacks
jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the purpose of enforcing
against the other party’s property, assets or estate any decision or judgment
rendered by any court in which Proceedings may be brought as provided hereunder;
(C) the Proceedings are commenced to appeal any such court’s decision or
judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its property,
assets or estate (including, without limitation, any suit, action or proceeding
described in Section 5(a)(vii)(4) of this Agreement), and, in order to exercise
or protect its rights, interests or remedies under this Agreement, the party (1)
joins, files a claim, or takes any other action, in any such suit, action or
proceeding, or (2) otherwise commences any Proceeding in that other jurisdiction
as the result of that other suit, action or proceeding having commenced in that
other jurisdiction.”


(i)         Netting of Payments.  Subparagraph (ii) of Section 2(c) of this
Agreement will not apply.


(j)
"Affiliate" will have the meaning specified in Section 14 of this Agreement.



Part 5.                      Other Provisions.


(a)
LIMITATION OF LIABILITY.  NOTWITHSTANDING THE DEFINITION OF “LOSS”, NO PARTY
SHALL BE REQUIRED TO PAY OR BE LIABLE FOR PUNITIVE, EXEMPLARY, CONSEQUENTIAL,
SPECIAL, INCIDENTAL OR INDIRECT DAMAGES (WHETHER OR NOT ARISING FROM ITS
NEGLIGENCE OR STRICT LIABILITY) TO ANY OTHER PARTY; PROVIDED, HOWEVER, THAT
NOTHING IN THIS PROVISION SHALL AFFECT THE ENFORCEABILITY OF SECTION 6(e) OF
THIS AGREEMENT OR THE OBLIGATION TO PAY ANY AMOUNT REQUIRED PURSUANT TO SECTION
6(e) OF THIS AGREEMENT.  IF AND TO THE EXTENT ANY PAYMENT REQUIRED TO BE MADE
PURSUANT TO THIS AGREEMENT IS DEEMED TO CONSTITUTE LIQUIDATED DAMAGES, THE
PARTIES ACKNOWLEDGE AND AGREE THAT SUCH DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO
DETERMINE AND THAT SUCH PAYMENT IS INTENDED TO BE A REASONABLE APPROXIMATION OF
THE AMOUNT OF SUCH DAMAGES AND NOT A PENALTY.





 
23

--------------------------------------------------------------------------------

 
 
(b)
Consent to Telephone Recording; Confirmation of a Transaction.



(i)     Transactions Entered Into Orally.  Should the parties come to an
understanding regarding a particular Transaction, the Transaction may be formed
and effectuated between the parties by an oral offer (whether by telephone,
in-person, or otherwise) and oral acceptance (whether by telephone, in-person,
or otherwise).  The parties shall be legally bound by each Transaction from the
time they agree to its terms and acknowledge that each party will rely thereon
in doing business related to the Transaction. Any Transaction formed and
effectuated pursuant to the foregoing shall be considered a “writing” or “in
writing” and to have been “signed” by each party.
 
(ii)   Taping of Transactions.  Each party hereby agrees that the other party
hereto or its agents may electronically record all telephone conversations
between its officers or employees of the consenting party  and the officers or
employees of the other party who quote on, agree to, or otherwise discuss terms
of Transactions or potential Transactions on behalf of the party.  Each party
may, at each party’s respective expense, maintain equipment necessary to record
Transactions on audiotapes and/or digital recording media ("Transaction Tapes")
and retain Transaction Tapes and the electronic evidence of Transactions on such
Transaction Tapes in such manner and for so long as each party deems necessary
in its sole respective discretion, but is not obligated to do so; provided that
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY MALFUNCTION OF SUCH
EQUIPMENT OR THE OPERATION THEREOF IN RESPECT OF ANY TRANSACTION WITHOUT REGARD
TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING, WITHOUT LIMITATION, THE SOLE,
JOINT, CONCURRENT, CONTRIBUTORY, AND/OR COMPARATIVE NEGLIGENCE (WHETHER GROSS OR
SIMPLE, OR ACTIVE OR PASSIVE), STRICT LIABILITY, OR OTHER FAULT OF ANY
PARTY.  No Transaction shall be invalidated should a Transaction Tape be erased
for any reason or a malfunction occur in equipment utilized for recording
Transactions or retaining Transaction Tapes or the operation thereof.


(iii)           Confirmation of a Transaction.


 
(1)
On or promptly after the trade date of a Transaction, Party A will send a
Confirmation to Party B by means of a facsimile, e-Confirm, hand delivery, or
courier.  Failure by Party A to send, or Party B to return, a Confirmation shall
not invalidate any Transaction.  Party A adopts its trader’s printed name, or
the like as its signature on any Confirmation as its identification and
authentication.



 
(2)
Party B will promptly thereafter in writing confirm the accuracy of, or request
the correction of, such Confirmation. If any dispute shall arise as to whether
an error exists in a Confirmation, the parties shall in good faith make
reasonable efforts to resolve the dispute but such Transaction remains valid and
the parties remain legally bound thereby. If Party B accepts, or fails to
dispute the Confirmation in the manner set forth above within five (5) New York
Business Days after it was effectively sent to Party B, the Confirmation shall
be deemed to correctly reflect the parties' agreement on the terms of the
Transaction referred to therein, absent manifest error. "New York Business Day"
shall mean any day except for a Saturday, Sunday or a day on which the Federal
Reserve Bank of New York is closed.



 
(3)
Notwithstanding the provisions of Section 12(a)(iii) of the Agreement, a written
Confirmation and any other writing related to or in response to a written
Confirmation shall be deemed delivered to the receiving party (i) when actually
received by the receiving party or (ii) with respect to a writing delivered by
facsimile, when the sending party’s facsimile machine indicates by an electronic
or written facsimile log that the receiving party’s facsimile machine received
such written Confirmation. Notwithstanding the provisions of section 12(a) of
the Agreement, notices or communications under the Agreement, including
Confirmations, shall not be sent by mobile phone text messages, email, or
instant messaging and no mobile text message, email, or instant message shall be
deemed an effective notice or communication hereunder.



 
24

--------------------------------------------------------------------------------

 
 
(4)
If a written Confirmation exists which the parties have executed or deemed to
have accepted, in the event of conflict between the terms of the written
Confirmation and any other evidence of the terms of a Transaction (including,
without limitation, a Transaction Tape, oral testimony, data in a computer
system, trade tickets, and/or notes), the terms of the written Confirmation
shall control to the extent of any such conflict, absent manifest error.



(c)
Settlement.  Section 2(a)(ii) shall be amended by the deletion of the final
sentence thereof and the addition of the following in substitution therefor:



"The parties agree that all Transactions will be cash settled and will not be
settled by physical delivery.  All payments under this Agreement shall be made
by wire transfer of immediately available funds to the party receiving payment,
at the account specified by such party.”


(d)
Additional Representations.  Section 3 of the Agreement is hereby amended by
adding at the end thereof the following subsections (g) through (k):



 
(g)
Swap Agreement.  (1) This Agreement and any Transaction entered into hereunder
constitutes a “swap agreement” within the meaning of the Commodity Exchange
Act, as amended, (7 USC Sec. 1 et. seq.) and its underlying Regulations (17 CFR
Sec. 1 et. seq.); and (2) this Agreement and any Transaction entered into
hereunder constitutes a “swap agreement” within the meaning of the United States
Bankruptcy Code (11 USC Sec. 101(53B) (2000)).



 
(h)
Eligible Commercial Entity/Eligible Contract Participant.  It constitutes an
"eligible commercial entity" and "eligible contract participant” as such terms
are defined in the Commodity Exchange Act (7 USC Sec. 1a (11) and (12)).



 
(i)
Commodity Options.  With respect to Transactions involving commodity options, it
is a producer, processor or commercial user of, or merchant handling, the
commodity which is the subject of the commodity option Transaction, or the
products or byproducts thereof, and that such producer, processor, commercial
user or merchant enters into the commodity option Transaction solely for
purposes related to its business as such.



 
(j)
Relationship Between the Parties.  In connection with the negotiation of, the
entering into, and the confirming of the execution of, this Agreement, any
Credit Support Document to which it is a party, and each Transaction: (i) it is
acting as principal (and not as agent or in any other capacity, fiduciary or
otherwise); (ii) the other party is not acting as a fiduciary or financial or
investment advisor for it; (iii) it is not relying upon any representations
(whether written or oral) of the other party other than the representations
expressly set forth in this Agreement and in such Credit Support Document; (iv)
the other party has not given to it (directly or indirectly through any other
person) any advice, counsel, assurance, guaranty, or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence, or benefit (either legal, regulatory, tax,
financial, accounting, or otherwise) of this Agreement, such Credit Support
Document, or such Transaction; (v) it has consulted with its own legal,
regulatory, tax, business, investment, financial, and accounting advisors to the
extent it has deemed necessary, and it has made its own investment, hedging, and
trading decisions based upon its own judgment and upon any advice from such
advisors as it has deemed necessary, and not upon any view expressed by the
other party; (vi) all trading decisions have been the result of arm’s length
negotiations between the parties; and (vii) it is entering into this Agreement,
such Credit Support Document, and such Transaction with a full understanding of
all of the risks hereof and thereof (economic and otherwise), and it is capable
of assuming and willing to assume (financially and otherwise) those risks.



 
25

--------------------------------------------------------------------------------

 
 
(k)
Line of Business.  It has entered into this Agreement (including each
Transaction evidenced hereby) in conjunction with its line of business
(including financial intermediation services) or the financing of its business.



(e)
Applicable Rate.  The definition of "Applicable Rate" set forth in Section 14 is
hereby amended by adding to the end of Section (b) of the definition after the
word "Rate" the following provision:  "; provided, however, that if the payee is
a Defaulting Party for purposes of Section 6(e), then the rate shall be the
Non-default Rate.”



(f)
Limitation of Rate.  Notwithstanding any provision to the contrary contained in
this Agreement, in no event shall the Default Rate, Non-default Rate, or
Termination Rate exceed the maximum non-usurious interest rate, if any, that at
any time or from time to time may be contracted for, taken, reserved, charged,
or received on the subject indebtedness under the law applicable to such party.



(g)
Set Off.  Without affecting or prejudicing the provisions of this Agreement
requiring the calculation and payment of certain net payment amounts on
Scheduled Payment Dates, all payments will be made without set off or
counterclaim; provided, however, that upon the designation or deemed designation
of an Early Termination Date, in addition to and not in limitation of any other
right or remedy (including any right to set off, counterclaim, or otherwise
withhold payment) under applicable law, the Non-defaulting Party or the
non-Affected Party (in either case, "X") may, at its option and in its
discretion, setoff, against any amounts owed to the Defaulting Party or Affected
Party (in either case, "Y") in Dollars or any other currency by X or any
Affiliate of X under this Agreement or otherwise, any amounts owed in Dollars or
any other currency by Y to X or any Affiliate of X under this Agreement or
otherwise. The obligations of Y and X under this Agreement in respect of such
amounts shall be deemed satisfied and discharged to the extent of any such
setoff.  For this purpose, the amounts subject to the setoff may be converted at
the applicable prevailing exchange rate into the Termination Currency by X.  If
the amount of an obligation has not been ascertained, X may, in good faith,
estimate that obligation and setoff in respect of the estimate, subject to X or
Y, as the case may be, accounting to the other party when the obligation is
ascertained. X will give Y notice of any setoff effected under this section
provided that failure to give such notice shall not affect the validity of the
setoff.  Nothing in this paragraph shall be deemed to create a charge or other
security interest.  The rights provided by this paragraph are in addition to and
not in limitation of any other right or remedy (including any right to setoff,
counterclaim, or otherwise withhold payment) to which a party may be entitled
(whether by operation of law, contract or otherwise).



(h)
Definitions and Inconsistency.  This Agreement, each Confirmation, and each
Transaction are subject to the 2000 ISDA Definitions (the "Swap Definitions")
and the 2005 ISDA Commodity Definitions (the "Commodity Definitions") each as
published by the International Swaps and Derivatives Association, Inc.
(collectively the "ISDA Definitions").  The ISDA Definitions are incorporated by
reference herein, and made part of, this Agreement and each Confirmation as if
set forth in full in this Agreement and such Confirmations.  Unless otherwise
specified in a Confirmation, any capitalized terms used herein and not otherwise
defined herein shall have the respective meanings ascribed to them in the Swap
Definitions, and the Commodity Definitions (except that references to "Swap
Transactions" in the definitions will be deemed to be references to
"Transactions").  In the event of any inconsistency between the provisions of
the Swap Definitions and the Commodity Definitions, the Commodity Definitions
will prevail.  In the event of any inconsistency between the provisions of this
Agreement and the ISDA Definitions, this Agreement will prevail. In the event of
any inconsistency between the provisions of the Credit Support Documents, if
any, and the ISDA Definitions, the Credit Support Documents will prevail.
Subject to Section 1(b) of this Agreement, in the event of any inconsistency
between the provisions of any Confirmation and this Agreement or the ISDA
Definitions, the Confirmation will prevail for the purpose of the relevant
Transaction; provided however, a Confirmation may not amend or conflict with any
provisions of this Agreement regarding Events of Default, Termination Events or
Disruption Fallbacks (except by specifying a Fallback Reference Price).



 
26

--------------------------------------------------------------------------------

 
(i)           Change of Account.  Section 2(b) is hereby amended by adding the
following at the end thereof:


"and provided that, unless the other party consents (which consent shall not be
unreasonably withheld), such new account shall be in the same tax jurisdiction
as the original account."


(j)
Payment Date During Transfer Period.  If the parties are required by Section
6(b)(ii) to make efforts to transfer certain obligations under this Agreement in
connection with a Termination Event, and a Payment Date (as defined in the
related Confirmation) will occur under the relevant Affected Transaction during
the period specified in Section 6(b) for those efforts, then the payment(s) due
to be made on that Payment Date shall be postponed until the earlier of (i) the
Business Day following the day on which a transfer is effected in consequence of
such efforts; (ii) the Business Day following the day on which such period ends,
if an Early Termination Date is not designated by a party on such day; and (iii)
the Early Termination Date for the relevant Affected Transaction, with such
postponed amounts then being treated as Unpaid Amounts.  In either case, the
postponed payment(s) shall bear interest (before as well as after judgment) at
the Applicable Rate from (and including) such Payment Date to (but excluding)
the date of actual payment.



(k)
WAIVER OF RIGHT TO TRIAL BY JURY.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION.



 
27

--------------------------------------------------------------------------------

 


(l)
Prior Transactions Subject to this Agreement.  Any transaction entered into
between the parties, now existing or hereafter which is a commodity swap,
commodity option, bond option, foreign exchange transaction, cap transaction,
floor transaction, collar transaction, currency swap transaction, or any other
similar transaction (including any option with respect to any of these
transactions), any combination of these transactions or any other transaction
identified as a Transaction in this Agreement or the relevant confirmation
whether before, on or after the effective date of this Agreement, is
incorporated into this Agreement by reference, shall be a Transaction hereunder
and shall be subject to the terms herein.



EXECUTED this 15th day of May, 2009, but effective as of the date first written.




PARTY A:


BP PRODUCTS NORTH AMERICA INC. (“BPPNA”), whether doing business as such or as
BP North America Petroleum, a division of BPPNA


By:            /s/ Clifton
Chang                                                                


Name:        Clifton Chang                                                      


Title:         Attorney-in-fact                                                      


Date:        5/11/09                      






PARTY B:


GRANITE CONSTRUCTION INCORPORATED


By:            /s/ Jigisha
Desai                                                                


Name:        VO.Treasurer                                                      


Title:         Jigisha
Desai                                                      


Date:        5/22/09                      


 
28

--------------------------------------------------------------------------------

 
(Bilateral
Form)                                                                                                                                                          
(ISDA Agreements Subject to New York Law Only)
             Copyright © 1994 by International Swaps and Derivatives
Association, Inc.



ISDAâ
International Swaps and Derivatives Association, Inc.


CREDIT SUPPORT ANNEX


TO THE SCHEDULE TO THE
 
ISDA MASTER AGREEMENT
 
 
dated as of May 15, 2009
 
between


BP PRODUCTS NORTH AMERICA INC.  (“BPPNA”), whether doing business as such or as
BP North America Petroleum, a division of BPPNA ("Party A")


and


GRANITE CONSTRUCTION INCORPORATED ("Party B")




This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.


Accordingly, the parties agree as follows:


Paragraph 1.  Interpretation


(a)           Definitions and Inconsistency . Capitalized terms not otherwise
defined herein or elsewhere in this Agreement have the meanings specified
pursuant to Paragraph 12, and all references in this Annex to Paragraphs are to
Paragraphs of this Annex. In the event of any inconsistency between this Annex
and the other provisions of this Schedule, this Annex will prevail, and in the
event of any inconsistency between Paragraph 13 and the other provisions of this
Annex, Paragraph 13 will prevail.


(b)           Secured Party and Pledgor.  All references in this Annex to the
"Secured Party" will be to either party when acting in that capacity and all
corresponding references to the "Pledgor" will be to the other party when acting
in that capacity; provided, however, that if Other Posted Support is held by a
party to this Annex, all references herein to that party as the Secured Party
with respect to that Other Posted Support will be to that party as the
beneficiary thereof and will not subject that support or that party as the
beneficiary thereof to provisions of law generally relating to security
interests and secured parties.


Paragraph 2.  Security Interest


Each party, as the Pledgor, hereby pledges to the other party, as the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party
hereunder.  Upon the Transfer by the Secured Party to the Pledgor of Posted
Collateral, the security interest and lien granted hereunder on that Posted
Collateral will be released immediately and, to the extent possible, without any
further action by either party.


Paragraph 3.  Credit Support Obligations


(a)           Delivery Amount.  Subject to Paragraphs 4 and 5, upon a demand
made by the Secured Party on or promptly following a Valuation Date, if the
Delivery Amount for that Valuation Date equals or exceeds the Pledgor's Minimum
Transfer Amount, then
 
 
1

--------------------------------------------------------------------------------

 
the Pledgor will Transfer to the Secured Party Eligible Credit Support having a
Value as of the date of Transfer at least equal to the applicable Delivery
Amount (rounded pursuant to Paragraph 13).  Unless otherwise specified in
Paragraph 13, the "Delivery Amount" applicable to the Pledgor for any Valuation
Date will equal the amount by which:


(i)           the Credit Support Amount
exceeds
(ii)           the Value as of that Valuation Date of all Posted Credit Support
held by the Secured Party.


(b)           Return Amount.  Subject to Paragraphs 4 and 5, upon a demand made
by the Pledgor on or promptly following a Valuation Date, if the Return Amount
for that Valuation Date equals or exceeds the Secured Party's Minimum Transfer
Amount, then the Secured Party will Transfer to the Pledgor Posted Credit
Support specified by the Pledgor in that demand having a Value as of the date of
Transfer as close as practicable to the applicable Return Amount (rounded
pursuant to Paragraph 13).  Unless otherwise specified in Paragraph 13, the
"Return Amount" applicable to the Secured Party for any Valuation Date will
equal the amount by which:


(i)           the Value as of that Valuation Date of all Posted Credit Support
held by the Secured Party
exceeds
(ii)           the Credit Support Amount.


"Credit Support Amount" means, unless otherwise specified in Paragraph 13, for
any Valuation Date (i) the Secured Party's Exposure for that Valuation Date plus
(ii) the aggregate of all Independent Amounts applicable to the Pledgor, if any,
minus (iii) all Independent Amounts applicable to the Secured Party, if any,
minus (iv) the Pledgor's Threshold; provided, however, that the Credit Support
Amount will be deemed to be zero whenever the calculation of Credit Support
Amount yields a number less than zero.


Paragraph 4.  Conditions Precedent, Transfer Timing, Calculations and
Substitutions


(a)           Conditions Precedent.  Each Transfer obligation of the Pledgor
under Paragraphs 3 and 5 and of the Secured Party under Paragraphs 3, 4(d)(ii),
5 and 6(d) is subject to the conditions precedent that:


(i)   no Event of Default, Potential Event of Default or Specified Condition has
occurred and is continuing with respect to the other party; and


(ii)   no Early Termination Date for which any unsatisfied payment obligations
exist has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the other party.


(b)           Transfer Timing.  Subject to Paragraphs 4(a) and 5 and unless
otherwise specified, if a demand for the Transfer of Eligible Credit Support or
Posted Credit Support is made by the Notification Time, then the relevant
Transfer will be made not later than the close of business on the next Local
Business Day; if a demand is made after the Notification Time, then the relevant
Transfer will be made not later than the close of business on the second Local
Business Day thereafter.


(c)           Calculations.  All calculations of Value and Exposure for purposes
of Paragraphs 3 and 6(d) will be made by the Valuation Agent as of the Valuation
Time.  The Valuation Agent will notify each party (or the other party, if the
Valuation Agent is a party) of its calculations not later than the Notification
Time on the Local Business Day following the applicable Valuation Date (or in
the case of Paragraph 6(d), following the date of calculation).


(d)           Substitutions.


(i)   Unless otherwise specified in Paragraph 13, upon notice to the Secured
Party specifying the items of Posted Credit Support to be exchanged, the Pledgor
may, on any Local Business Day, transfer to the Secured Party substitute
Eligible Credit Support (the "Substitute Credit Support"); and


(ii)   subject to Paragraph 4(a), the Secured Party will Transfer to the Pledgor
the items of Posted Credit Support specified by the Pledgor in its notice not
later than the Local Business Day following the date on which the Secured Party
receives the Substitute Credit Support, unless otherwise specified in Paragraph
13 (the "Substitution Date"); provided that the Secured Party will only be
obligated to Transfer Posted Credit Support with a Value as of the date of
Transfer of that Posted Credit Support equal to the Value as of that date of the
Substitute Credit Support.
 
 
2

--------------------------------------------------------------------------------

 
Paragraph 5.  Dispute Resolution


If a party (a "Disputing Party") disputes (I) the Valuation Agent's calculation
of a Delivery Amount or a Return Amount or (II) the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, then (1) the Disputing Party
will notify the other party and the Valuation Agent (if the Valuation Agent is
not the other party) not later than the close of business on the Local Business
Day following (X) the date that the demand is made under Paragraph 3 in the case
of (I) above or (Y) the date of Transfer in the case of (II) above, (2) subject
to Paragraph 4(a), the appropriate party will Transfer the undisputed amount to
the other party not later than the close of business on the Local Business Day
following (X) the date that the demand is made under Paragraph 3 in the case of
(I) above or (Y) the date of Transfer in the case of (II) above, (3) the parties
will consult with each other in an attempt to resolve the dispute and (4) if
they fail to resolve the dispute by the Resolution Time, then:


(i)   In the case of a dispute involving a Delivery Amount or Return Amount,
unless otherwise specified in Paragraph 13, the Valuation Agent will recalculate
the Exposure and the Value as of the Recalculation Date by:


(A)   utilizing any calculations of Exposure for the Transactions (or Swap
Transactions) that the parties have agreed are not in dispute;


(B)   calculating the Exposure for the Transactions (or Swap Transactions) in
dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction (or Swap Transaction), then fewer than
four quotations may be used for that Transaction (or Swap Transaction); and if
no quotations are available for a particular Transaction (or Swap Transaction),
then the Valuation Agent's original calculations will be used for that
Transaction (or Swap Transaction); and


(C)   utilizing the procedures specified in Paragraph 13 for calculating the
Value, if disputed, of Posted Credit Support.


(ii)   In the case of a dispute involving the Value of any Transfer of Eligible
Credit Support or Posted Credit Support, the Valuation Agent will recalculate
the Value as of the date of Transfer pursuant to Paragraph 13.


Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) not
later than the Notification Time on the Local Business Day following the
Resolution Time.  The appropriate party will, upon demand following that notice
by the Valuation Agent or a resolution pursuant to (3) above and subject to
Paragraphs 4(a) and 4(b), make the appropriate Transfer.


Paragraph 6.  Holding and Using Posted Collateral


(a)           Care of Posted Collateral.  Without limiting the Secured Party's
rights under Paragraph 6(c), the Secured Party will exercise reasonable care to
assure the safe custody of all Posted Collateral to the extent required by
applicable law, and in any event the Secured Party will be deemed to have
exercised reasonable care if it exercises at least the same degree of care as it
would exercise with respect to its own property. Except as specified in the
preceding sentence, the Secured Party will have no duty with respect to Posted
Collateral, including, without limitation, any duty to collect any
Distributions, or enforce or preserve any rights pertaining thereto.


(b)           Eligibility to Hold Posted Collateral; Custodians.


(i)    General.  Subject to the satisfaction of any conditions specified in
Paragraph 13 for holding Posted Collateral, the Secured Party will be entitled
to hold Posted Collateral or to appoint an agent (a "Custodian") to hold Posted
Collateral for the Secured Party.  Upon notice by the Secured Party to the
Pledgor of the appointment of a Custodian, the Pledgor's obligations to make any
Transfer will be discharged by making the Transfer to that Custodian.  The
holding of Posted Collateral by a Custodian will be deemed to be the holding of
that Posted Collateral by the Secured Party for which the Custodian is acting.


(ii)    Failure to Satisfy Conditions.  If the Secured Party or its Custodian
fails to satisfy any conditions for holding Posted Collateral, then upon a
demand made by the Pledgor, the Secured Party will, not later than five Local
Business Days after the demand, Transfer or cause its Custodian to Transfer all
Posted Collateral held by it to a Custodian that satisfies those conditions or
to the Secured Party if it satisfies those conditions.


(iii)   Liability.  The Secured Party will be liable for the acts or omissions
of its Custodian to the same extent that the Secured Party would be liable
hereunder for its own acts or omissions.


 
3

--------------------------------------------------------------------------------

 
(c)           Use of Posted Collateral.  Unless otherwise specified in Paragraph
13 and without limiting the rights and obligations of the parties under
Paragraphs 3, 4(d)(ii), 5, 6(d) and 8, if the Secured Party is not a Defaulting
Party or an Affected Party with respect to a Specified Condition and no Early
Termination Date has occurred or been designated as the result of an Event of
Default or Specified Condition with respect to the Secured Party, then the
Secured Party will, notwithstanding Section 9-207 of the New York Uniform
Commercial Code, have the right to:


(i)   sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business any Posted Collateral it holds,
free from any claim or right of any nature whatsoever of the Pledgor, including
any equity or right of redemption by the Pledgor; and


(ii)           register any Posted Collateral in the name of the Secured Party,
its Custodian or a nominee for either.


For purposes of the obligation to Transfer Eligible Credit Support or Posted
Credit Support pursuant to Paragraphs 3 and 5 and any rights or remedies
authorized under this Agreement, the Secured Party will be deemed to continue to
hold all Posted Collateral and to receive Distributions made thereon, regardless
of whether the Secured Party has exercised any rights with respect to any Posted
Collateral pursuant to (i) or (ii) above.


(d)           Distributions and Interest Amount.


(i)   Distributions.  Subject to Paragraph 4(a), if the Secured Party receives
or is deemed to receive Distributions on a Local Business Day, it will Transfer
to the Pledgor not later than the following Local Business Day any Distributions
it receives or is deemed to receive to the extent that a Delivery Amount would
not be created or increased by that Transfer, as calculated by the Valuation
Agent (and the date of calculation will be deemed to be a Valuation Date for
this purpose).


(ii)   Interest Amount.  Unless otherwise specified in Paragraph 13 and subject
to Paragraph 4(a), in lieu of any interest, dividends or other amounts paid or
deemed to have been paid with respect to Posted Collateral in the form of Cash
(all of which may be retained by the Secured Party), the Secured Party will
Transfer to the Pledgor at the times specified in Paragraph 13 the Interest
Amount to the extent that a Delivery Amount would not be created or increased by
that Transfer, as calculated by the Valuation Agent (and the date of calculation
will be deemed to be a Valuation Date for this purpose).  The Interest Amount or
portion thereof not Transferred pursuant to this Paragraph will constitute
Posted Collateral in the form of Cash and will be subject to the security
interest granted under Paragraph 2.


Paragraph 7.  Events of Default


For purposes of Section 5(a)(iii)(1) of this Agreement, an Event of Default will
exist with respect to a party if:


(i)   that party fails (or fails to cause its Custodian) to make, when due, any
Transfer of Eligible Collateral, Posted Collateral or the Interest Amount, as
applicable, required to be made by it and that failure continues for two Local
Business Days after notice of that failure is given to that party;


(ii)   that party fails to comply with any restriction or prohibition specified
in this Annex with respect to any of the rights specified in Paragraph 6(c) and
that failure continues for five Local Business Days after notice of that failure
is given to that party; or


(iii)    that party fails to comply with or perform any agreement or obligation
other than those specified in Paragraphs 7(i) and 7(ii) and that failure
continues for 30 days after notice of that failure is given to that party.
 
 
4

--------------------------------------------------------------------------------

 
Paragraph 8.  Certain Rights and Remedies


(a)           Secured Party's Rights and Remedies.  If at any time (1) an Event
of Default or Specified Condition with respect to the Pledgor has occurred and
is continuing or (2) an Early Termination Date has occurred or been designated
as the result of an Event of Default or Specified Condition with respect to the
Pledgor, then, unless the Pledgor has paid in full all of its Obligations that
are then due, the Secured Party may exercise one or more of the following rights
and remedies:


(i)   all rights and remedies available to a Secured Party under applicable law
with respect to Posted Collateral held by the Secured Party;


(ii)         any other rights and remedies available to the Secured Party under
the terms of Other Posted Support, if any;


(iii)   the right to Set-off any amounts payable by the Pledgor with respect to
any Obligations against any Posted Collateral or the Cash equivalent of any
Posted Collateral held by the Secured Party (or any obligation of the Secured
Party to Transfer that Posted Collateral); and


(iv)   the right to liquidate any Posted Collateral held by the Secured Party
through one or more public or private sales or other dispositions with such
notice, if any, as may be required under applicable law, free from any claim or
right of any nature whatsoever of the Pledgor, including any equity or right of
redemption by the Pledgor (with the Secured Party having the right to purchase
any or all of the Posted Collateral to be sold) and to apply the proceeds (or
the Cash equivalent thereof) from the liquidation of the Posted Collateral to
any amounts payable by the Pledgor with respect to any Obligations in that order
as the Secured Party may elect.


Each party acknowledges and agrees that Posted Collateral in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior notice
of any sale of that Posted Collateral by the Secured Party, except any notice
that is required under applicable law and cannot be waived.


(b)           Pledgor's Rights and Remedies.  If at any time an Early
Termination Date has occurred or been designated as the result of an Event of
Default or Specified Condition with respect to the Secured Party, then (except
in the case of an Early Termination Date relating to less than all Transactions
(or Swap Transactions) where the Secured Party has paid in full all of its
obligations that are then due under Section 6(e) of this Agreement):


(i)   the Pledgor may exercise all rights and remedies available to a Pledgor
under applicable law with respect to Posted Collateral held by the Secured
Party;


(ii)   the Pledgor may exercise any other rights and remedies available to the
Pledgor under the terms of Other Posted Support, if any;


(iii)   the Secured Party will be obligated immediately to Transfer all Posted
Collateral and the Interest Amount to the Pledgor; and


(iv)   to the extent that Posted Collateral or the Interest Amount is not so
Transferred pursuant to (iii) above, the Pledgor may:


(A)   Set-off any amounts payable by the Pledgor with respect to any Obligations
against any Posted Collateral or the Cash equivalent of any Posted Collateral
held by the Secured Party (or any obligation of the Secured Party to Transfer
that Posted Collateral); and


(B)   to the extent that the Pledgor does not Set-off under (iv)(A) above,
withhold payment of any remaining amounts payable by the Pledgor with respect to
any Obligations, up to the Value of any remaining Posted Collateral held by the
Secured Party, until that Posted Collateral is Transferred to the Pledgor.


(c)           Deficiencies and Excess Proceeds.  The Secured Party will Transfer
to the Pledgor any proceeds and Posted Credit Support remaining after
liquidation, Set-off and/or application under Paragraphs 8(a) and 8(b) after
satisfaction in full of all amounts payable by the Pledgor with respect to any
Obligations; the Pledgor in all events will remain liable for any amounts
remaining unpaid after any liquidation, Set-off and/or application under
Paragraphs 8(a) and 8(b).
 
 
5

--------------------------------------------------------------------------------

 
(d)           Final Returns.  When no amounts are or thereafter may become
payable by the Pledgor with respect to any Obligations (except for any potential
liability under Section 2(d) of this Agreement), the Secured Party will Transfer
to the Pledgor all Posted Credit Support and the Interest Amount, if any.


Paragraph 9.  Representations


Each party represents to the other party (which representations will be deemed
to be repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral) that:


(i)   it has the power to grant a security interest in and lien on any Eligible
Collateral it Transfers as the Pledgor and has taken all necessary actions to
authorize the granting of that security interest and lien;


(ii)   it is the sole owner of or otherwise has the right to Transfer all
Eligible Collateral it Transfers to the Secured Party hereunder, free and clear
of any security interest, lien, encumbrance or other restrictions other than the
security interest and lien granted under Paragraph 2;


(iii)   upon the Transfer of any Eligible Collateral to the Secured Party under
the terms of this Annex, the Secured Party will have a valid and perfected first
priority security interest therein (assuming that any central clearing
corporation or any third-party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
gives the notices and takes the action required of it under applicable law for
perfection of that interest); and


(iv)    the performance by it of its obligations under this Annex will not
result in the creation of any security interest, lien or other encumbrance on
any Posted Collateral other than the security interest and lien granted under
Paragraph 2.


Paragraph 10.  Expenses


(a)           General.  Except as otherwise provided in Paragraphs 10(b) and
10(c), each party will pay its own costs and expenses in connection with
performing its obligations under this Annex and neither party will be liable for
any costs and expenses incurred by the other party in connection herewith.


(b)           Posted Credit Support.  The Pledgor will promptly pay when due all
taxes, assessments or charges of any nature that are imposed with respect to
Posted Credit Support held by the Secured Party upon becoming aware of the same,
regardless of whether any portion of that Posted Credit Support is subsequently
disposed of under Paragraph 6(c), except for those taxes, assessments and
charges that result from the exercise of the Secured Party's rights under
Paragraph 6(c).


(c)           Liquidation/Application of Posted Credit Support.  All reasonable
costs and expenses incurred by or on behalf of the Secured Party or the Pledgor
in connection with the liquidation and/or application of any Posted Credit
Support under Paragraph 8 will be payable, on demand and pursuant to the
Expenses Section of this Agreement, by the Defaulting Party or, if there is no
Defaulting Party, equally by the parties.


Paragraph 11.  Miscellaneous


(a)           Default Interest.  A Secured Party that fails to make, when due,
any Transfer of Posted Collateral or the Interest Amount will be obligated to
pay the Pledgor (to the extent permitted under applicable law) an amount equal
to interest at the Default Rate multiplied by the Value of the items of property
that were required to be Transferred, from (and including) the date that Posted
Collateral or Interest Amount was required to be Transferred to (but excluding)
the date of Transfer of that Posted Collateral or Interest Amount.  This
interest will be calculated on the basis of daily compounding and the actual
number of days elapsed.


(b)           Further Assurances. Promptly following a demand made by a party,
the other party will execute, deliver, file and record any financing statement,
specific assignment or other document and take any other action that may be
necessary or desirable and reasonably requested by that party to create,
preserve, perfect or validate any security interest or lien granted under
Paragraph 2, to enable that party to exercise or enforce its rights under this
Annex with respect to Posted Credit Support or an Interest Amount or to effect
or document a release of a security interest on Posted Collateral or an Interest
Amount.


(c)           Further Protection.  The Pledgor will promptly give notice to the
Secured Party of, and defend against, any suit, action, proceeding or lien that
involves Posted Credit Support Transferred by the Pledgor or that could
adversely affect the Security
 
 
6

--------------------------------------------------------------------------------

 
interest and lien granted by it under Paragraph 2, unless that suit, action,
proceeding or lien results from the exercise of the Secured Party's rights under
Paragraph 6(c).


(d)           Good Faith and Commercially Reasonable Manner.  Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.


(e)           Demands and Notices.  All demands and notices made by a party
under this Annex will be made as specified in the Notices Section of this
Agreement, except as otherwise provided in Paragraph 13.


(f)           Specifications of Certain Matters.  Anything referred to in this
Annex as being specified in Paragraph 13 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.


Paragraph 12.  Definitions


As used in this Annex:


"Cash" means the lawful currency of the United States of America.


"Credit Support Amount" has the meaning specified in Paragraph 3.


"Custodian" has the meaning specified in Paragraphs 6(b)(i) and 13.


"Delivery Amount" has the meaning specified in Paragraph 3(a).


"Disputing Party" has the meaning specified in Paragraph 5.


"Distributions" means with respect to Posted Collateral other than Cash, all
principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral under Paragraph 6(c). Distributions will not
include any item of property acquired by the Secured Party upon any disposition
or liquidation of Posted Collateral or, with respect to any Posted Collateral in
the form of Cash, any distributions on that collateral, unless otherwise
specified herein.


"Eligible Collateral" means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.


"Eligible Credit Support" means Eligible Collateral and Other Eligible Support.


"Exposure" means for any Valuation Date or other date for which Exposure is
calculated and subject to Paragraph 5 in the case of a dispute, the amount, if
any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to Section
6(e)(ii)(2)(A) of this Agreement as if all Transactions (or Swap Transactions)
were being terminated as of the relevant Valuation Time; provided that Market
Quotation will be determined by the Valuation Agent using its estimates at
mid-market of the amounts that would be paid for Replacement Transactions (as
that term is defined in the definition of "Market Quotation").


"Independent Amount" means, with respect to a party, the  amount specified as
such for that party in Paragraph 13; if no amount is specified, zero.


"Interest Amount" means, with respect to an Interest Period, the aggregate sum
of the amounts of interest calculated for each day in that Interest Period on
the principal amount of Posted Collateral in the form of Cash held by the
Secured Party on that day, determined by the Secured Party for each such day as
follows:


(x) the amount of that Cash on that day; multiplied by
(y) the Interest Rate in effect for that day; divided by
(z) 360.


 
7

--------------------------------------------------------------------------------

 
"Interest Period" means the period from (and including) the last Local Business
Day on which an Interest Amount was Transferred (or, if no Interest Amount has
yet been Transferred, the Local Business Day on which Posted Collateral in the
form of Cash was Transferred to or received by the Secured Party) to (but
excluding) the Local Business Day on which the current Interest Amount is to be
Transferred.


"Interest Rate" means the rate specified in Paragraph 13.


"Local Business Day", unless otherwise specified in Paragraph 13, has the
meaning specified in the Definitions Section of this Agreement, except that
references to a payment in clause (b) thereof will be deemed to include a
Transfer under this Annex.


"Minimum Transfer Amount" means, with respect to a party, the amount specified
as such for that party in Paragraph 13; if no amount is specified, zero.


"Notification Time" has the meaning specified in Paragraph 13.


"Obligations" means, with respect to a party, all present and future obligations
of that party under this Agreement and any additional obligations specified for
that party in Paragraph 13.


"Other Eligible Support" means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.


"Other Posted Support" means all Other Eligible Support Transferred to the
Secured Party that remains in effect for the benefit of that Secured Party.


"Pledgor" means either party, when that party (i) receives a demand for or is
required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).


"Posted Collateral" means all Eligible Collateral, other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred to the
Pledgor pursuant to Paragraph 3(b), 4(d)(ii) or 6(d)(i) or released by the
Secured Party under Paragraph 8. Any Interest Amount or portion thereof not
Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in
the form of Cash.


"Posted Credit Support" means Posted Collateral and Other Posted Support.


"Recalculation Date" means the Valuation Date that gives rise to the dispute
under Paragraph 5; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 3 prior to the resolution of the dispute, then the
"Recalculation Date" means the most recent Valuation Date under Paragraph 3.


"Resolution Time" has the meaning specified in Paragraph 13.


"Return Amount" has the meaning specified in Paragraph 3(b).


"Secured Party" means either party, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Credit Support.


"Specified Condition" means, with respect to a party, any event specified as
such for that party in Paragraph 13.


"Substitute Credit Support" has the meaning specified in Paragraph 4(d)(i).


"Substitution Date" has the meaning specified in Paragraph 4(d)(ii).


"Threshold" means, with respect to a party, the amount specified as such for
that party in Paragraph 13; if no amount is specified, zero.


"Transfer" means, with respect to any Eligible Credit Support, Posted Credit
Support or Interest Amount, and in accordance with the instructions of the
Secured Party, Pledgor or Custodian, as applicable:


(i)           in the case of Cash, payment or delivery by wire transfer into one
or more bank accounts specified by the recipient;


 
8

--------------------------------------------------------------------------------

 
(ii)   in the case of certificated securities that cannot be paid or delivered
by book-entry, payment or delivery in appropriate physical form to the recipient
or its account accompanied by any duly executed instruments of transfer,
assignments in blank, transfer tax stamps and any other documents necessary to
constitute a legally valid transfer to the recipient;


(iii)   in the case of securities that can be paid or delivered by book-entry,
the giving of written instructions to the relevant depository institution or
other entity specified by the recipient, together with a written copy thereof to
the recipient, sufficient if complied with to result in a legally effective
transfer of the relevant interest to the recipient; and


(iv)           in the case of Other Eligible Support or Other Posted Support, as
specified in Paragraph 13.
 
"Valuation Agent" has the meaning specified in Paragraph 13.


"Valuation Date" means each date specified in or otherwise determined pursuant
to Paragraph 13.


"Valuation Percentage" means, for any item of Eligible Collateral, the
percentage specified in Paragraph 13.


"Valuation Time" has the meaning specified in Paragraph 13.


"Value" means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5 in the case of a dispute, with respect to:


(i)   Eligible Collateral or Posted Collateral that is:


(A)          Cash, the amount thereof; and


(B)   a security, the bid price obtained by the Valuation Agent multiplied by
the applicable Valuation Percentage, if any;


(ii)         Posted Collateral that consists of items that are not specified as
Eligible Collateral, zero; and


(iii)        Other Eligible Support and Other Posted Support, as specified in
Paragraph 13.




IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.
 
BP PRODUCTS NORTH AMERICA INC.  (“BPPNA”), whether doing business as such or as
BP North America Petroleum, a division of BPPNA
 
By:                         /s/ Clifton
Chang                                                                                                


Name:                    Clifton
Chang                                                                           


Title:                      Attorney-in-fact                                                                           


Date:                      5/11/09                    
 
 
GRANITE CONSTRUCTION INCORPORATED
 
By:                         /s/Jigisha
Desai                                                                                     


Name:                    Jigisha
Desai                                                                           


Title:                      VP/Treasurer                                                                           


Date:                      5/22/09                                                                           
                                                       
 
9

--------------------------------------------------------------------------------

 
 
This is the Paragraph 13 elections under a ISDA Credit Support Annex to Schedule
to the ISDA Master Agreement dated May 15, 2009 between BP PRODUCTS NORTH
AMERICA INC. (“BPPNA”), whether doing business as such or as BP North America
Petroleum, a division of BPPNA (Party A) and GRANITE CONSTRUCTION INCORPORATED
(Party B).


Paragraph 13.  Elections and Variables


(a)
Security Interest for "Obligations".  The term "Obligations" as used in this
Annex includes the following additional obligations:



With respect to Party A:                                           Not
Applicable


With respect to Party B:                                           Not
Applicable


(b)        Credit Support Obligations.


(i)           Delivery Amount, Return Amount and Credit Support Amount.


 
(A)
"Delivery Amount" has the meaning specified in Paragraph 3(a), unless otherwise
specified here:  NO CHANGE



 
(B)
"Return Amount" has the meaning specified in Paragraph 3(b), unless otherwise
specified here:  NO CHANGE



 
(C)
"Credit Support Amount" has the meaning specified in Paragraph 3, unless
otherwise specified here:  NO CHANGE



 
(ii)
Eligible Collateral. The following items will qualify as "Eligible Collateral"
for the party specified:




   
       Party A
      Party B
Valuation Percentage
 
 
(A)
 
Cash
 
 
X
 
X
 
100%
 
 
 



 
(iii)
Other Eligible Support.  The following items will qualify as "Other Eligible
Support" for Party A and for Party B:    Eligible Letter of Credit



(iv)           Thresholds.

 
(A)           "Independent Amount" Not Applicable


   (B)
 
(1)”Threshold” means with respect to Party A: on any day the amount set forth in
the table below under the heading “Threshold” opposite the lower of the Credit
Ratings assigned to BP Corporation North America Inc.; provided, however that if
(i) BP Corporation North America Inc. is only rated by one of the ratings
agencies, that Credit Rating shall then apply for the purposes of Threshold, and
(ii) if an Event of Default, Potential Event of Default, Termination Event,
Additional Termination Event, or Specified Condition has occurred and is
continuing with respect to BP Corporation North America Inc., or if BP
Corporation North America Inc., is rated by neither S&P nor Moody’s, then Party
A’s Threshold shall be zero.



 
10

--------------------------------------------------------------------------------

 
S&P
Rating
 
Moody's
Rating
Threshold
      USD
AA –  or above
Aa3 or above
$50,000,000
A- to A+
A3 to A1
$35,000,000
BBB+
Baa1
$20,000,000
BBB
Baa2
$15,000,000
BBB-
Baa3
$10,000,000
BB+ or below
Ba1
$5,000,000



 
(2) “Threshold” means with respect to Party B: $10,000,000, which may increase
or decrease, for commercially reasonable reasons effective upon two (2) business
days notice to Party B  Party B’s Threshold may decrease in the event Party A
has commercially reasonable grounds for insecurity of payment or performance by
Party B..



 
(C)
"Minimum Transfer Amount" means with respect to Party A and Party B:  $100,000.



 
(D)
Rounding.  The Delivery Amount will be rounded up to the nearest integral
multiple of $10,000, and the Return Amount will be rounded down to the nearest
integral multiple of $10,000.



(c)        Valuation and Timing


 
(i)
"Valuation Agent" means, for purposes of Paragraphs 3 and 5, the party making
the demand under Paragraph 3, and, for purposes of Paragraph 6(d), the Secured
Party receiving or deemed to receive the Distributions or the Interest Amounts
as applicable.  In addition, the Secured Party will be the Valuation Agent for
purposes of calculating Value in connection with substitutions pursuant to
Paragraph 4(d).  Notwithstanding the foregoing, if an Event of Default or
Potential Event of Default has occurred and is continuing with respect to a
party, the Valuation Agent shall be the other party.



(ii)        "Valuation Date" means: each Local Business Day.


 
(iii)
"Valuation Time" means:  the close of business on the Local Business Day
immediately preceding the Valuation Date or date of calculation, as applicable;
provided that the calculations of Value and Exposure will be made as of
approximately the same time on the same date.



(iv)       "Notification Time" means 1:00 p.m., New York time, on a Local
Business Day.


(d)
Conditions Precedent and Secured Party's Rights and Remedies.  The following
Termination Event(s) will be a "Specified Condition" for the party specified
(that party being the Affected Party if the Termination Event occurs with
respect to that party):




 
Party A
Party B
Illegality
X
X
Tax Event
X
X
Tax Event Upon Merger
X
X
Credit Event Upon Merger
X
X
Additional Termination Event
X
X



 
11

--------------------------------------------------------------------------------

 
(e)        Substitution.

 
 
(i)
"Substitution Date" has the meaning specified in Paragraph 4(d)(ii), unless
otherwise specified here:  The second Local Business Day following the date on
which the Secured Party receives the Substitute Credit Support.



 
(ii)
Consent.  If specified here as applicable, then the Pledgor must obtain the
Secured Party's consent for any substitution pursuant to Paragraph 4(d): Not
Applicable



 
(iii)
Notice.  For purposes of Paragraph 4(d)(i), the phrase "upon notice" shall be
amended to read "upon two Local Business Days' prior written notice".



(f)
Dispute Resolution.

 
(i)   "Resolution Time" means 1:00 p.m., New York time, on the Local Business
Day following the date on which notice is given that gives rise to a dispute
under Paragraph 5.
 
(ii)        Value.  For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value
of Posted Credit Support in the form of Cash shall be the actual face value
thereof.


(iii)       Alternative.  The provisions of Paragraph 5 will apply.


(g)           Holding and Using Posted Collateral.


(i)         Eligibility to Hold Posted Collateral; Custodians.


Party A and its Custodian will be entitled to hold Posted Collateral pursuant to
Paragraph 6(b), subject to the following conditions:


 
(1)
Posted Collateral may be held only in one or more accounts in any jurisdiction
in the United States.



 
(2)
If Posted Collateral is held by a Custodian, the Custodian shall be a Qualified
Institution.



 
(3)
If Posted Collateral is held by Party A, Party A’s (or Party A’s Credit Support
Provider’s) Credit Rating shall be higher than BBB from S&P or Baa2 from Moody’s
and Party A shall not be subject to an Event of Default, Potential Event of
Default or Specified Condition.



Party B will not be entitiled to hold Posted Collateral.  Party B’s Custodian
will be entitled to hold Posted Collateral pursuant to Paragraph 6(b), subject
to the following conditions:


 
(1)
Posted Collateral may be held only in one or more accounts in any jurisdiction
in the United States.



 
(2)
If Posted Collateral is held by a Custodian, the Custodian shall be a Qualified
Institution.



 
12

--------------------------------------------------------------------------------

 
Initially, the Custodian for Party A and Party B is:  To be designated by Party
A or Party B, as appropriate, in the first demand, for Eligible Credit Support
hereunder, which shall be in writing.


 
(ii)
Use of Posted Collateral.  The provisions of Paragraph 6(c) will apply to the
parties; provided, however, if Posted Collateral is being held by a Custodian
and subject to Paragraph 13(h)(iii) below, in Paragraph 6(c)(i), the phrase
“sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business” shall be deleted and replaced with
the phrase “invest and/or re-invest”.



(h)        Distributions and Interest Amount.


(i)         Interest Rate. The "Interest Rate" will be: Except as set forth in
subparagraph (iii) immediately below: With respect to Cash held by a party, the
Prime Rate for large banks (the base rate on corporate loans posted by at least
75% of the nation’s 30 largest banks) as reported by the Wall Street Journal
minus 3%, but in no event shall the Interest Rate be less than Zero percent
(0%).
 
(ii)        Transfer of Interest Amount. The Transfer of the Interest Amount
will be made on or before three Local Business Days after the last Local
Business Day of each calendar month and on any Local Business Day that Posted
Collateral in the form of Cash is Transferred to the Pledgor pursuant to
Paragraph 3(b).


 
(iii)
Alternative to Interest Amount.  The provision of Paragraph 6(d)(ii) will apply.



(i)
Additional Representation(s).  In respect of Other Eligible Support consisting
of an Eligible Letter of Credit, the Pledgor represents and warrants that, on
the date on which the Pledgor causes its issuance, such Eligible Letter of
Credit will be the legal, valid and binding obligation of the issuer thereof,
enforceable in accordance with its terms.



(j)        Other Eligible Support and Other Posted Support.


 
(i)
"Value" with respect to Other Eligible Support and Other Posted Support
means:  In respect of an Eligible Letter of Credit on a date, the maximum amount
remaining available for payment to the beneficiary thereunder on such date
multiplied by the Valuation Percentage.



 
(ii)
"Transfer" with respect to Other Eligible Support and Other Posted Support
means:



 
(1)
For purposes of Paragraph 3(a), delivery of an Eligible Letter of Credit by the
Pledgor or issuer of the Eligible Letter of Credit to the Secured Party at the
address of the Secured Party specified in the Notices Section of this Agreement,
or delivery of an executed amendment to such Eligible Letter of Credit
(extending the term or increasing the amount available to the Secured Party
thereunder) by the Pledgor or the issuer of the Eligible Letter of Credit to the
Secured Party at the address of the Secured Party specified in the Notices
Section of this Agreement; and



 
(2)
For purposes of Paragraph 3(b), by the return of an outstanding Eligible Letter
of Credit by the Secured Party to the Pledgor, at the address of the Pledgor
specified in the Notices Section of this Agreement, or delivery of an executed
amendment to the Eligible Letter of Credit in form and substance satisfactory to
the Pledgor (reducing the amount available to the Secured Party thereunder) by
the Pledgor or the issuer of the Eligible Letter of Credit to the Secured Party
at the Secured Party's address specified in the Notices Section of this
Agreement.  If a Transfer is to be effected by a reduction in the amount of an
outstanding Eligible Letter of Credit previously issued for the benefit of the
Secured Party, the Secured Party shall not unreasonably withhold its consent to
a commensurate reduction in the amount of such Eligible Letter of Credit and
shall take such action as is reasonably necessary to effectuate such reduction.



 
13

--------------------------------------------------------------------------------

 
(iii)        “Eligible Letter of Credit Provisions”.


Other Eligible Support and Other Posted Support in the form of an Eligible
Letter of Credit shall be subject to the following provisions:


 
(1)
Unless otherwise agreed in writing by the parties, each Eligible Letter of
Credit shall be transferred in accordance with the provisions of this Annex, and
the Secured Party shall be the named beneficiary under each Eligible Letter of
Credit.  The Pledgor shall (i) cause the renewal of each Transferred Eligible
Letter of Credit on a timely basis as provided in the relevant Eligible Letter
of Credit in order to maintain the then-applicable Credit Support Amount
requirements, (ii) Transfer a substitute Eligible Letter of Credit if the issuer
of an Eligible Letter of Credit previously Transferred to the Secured Party has
indicated its intent not to renew such Eligible Letter of Credit, and (iii)
Transfer for the benefit of the Secured Party Eligible Collateral within one (1)
Local Business Day after the Pledgor receives notice of such dishonor, if the
issuer of an Eligible Letter of Credit shall commit an Eligible Letter of Credit
Default of the type specified in clause (ii) or (iii) of the definition thereof
(including but not limited to such issuer’s failure to honor the Secured Party’s
properly documented request to draw thereon), provided that, at the time the
Pledgor is required to perform in accordance with (i), (ii), or (iii)
immediately above, the Delivery Amount applicable to the Pledgor equals or
exceeds the Pledgor’s Minimum Transfer Amount.



 
(2)
The Pledgor may, at its option, Transfer an Eligible Letter of Credit by
(A) causing the issuing bank to execute an amendment increasing the outstanding
amount available for drawing under a previously Transferred Eligible Letter of
Credit or (B) establishing one or more additional Eligible Letters of
Credit.  If (i) the Pledgor shall fail to cause the issuing bank to renew,
substitute, or sufficiently increase the amount of a Transferred Eligible Letter
of Credit, Transfer one or more additional Eligible Letters of Credit, or
otherwise Transfer sufficient Eligible Credit Support and (ii) the Delivery
Amount applicable to the Pledgor equals or exceeds the Pledgor's Minimum
Transfer Amount as a result of such failure, then the Secured Party may draw on
the entire, undrawn portion of any Transferred Eligible Letter of Credit upon
submission to the bank issuing such Eligible Letter of Credit specifying the
amounts due and owing to the Secured Party in accordance with the stated
requirements of the Eligible Letter of Credit. The Pledgor shall remain liable
for any amounts due and owing to the Secured Party and remaining unpaid after
the application of the amounts so drawn by the Secured Party.



 
(3)
Upon the occurrence of an Eligible Letter of Credit Default solely of the type
specified in clause (i) of the definition thereof, the Pledgor agrees to deliver
a substitute Eligible Letter of Credit or other Eligible Credit Support to the
Secured Party in an amount at least equal to that of the Eligible Letter of
Credit to be substituted on or before the third (3rd) Business Day after written
demand by the Secured Party.  In the case of an Eligible Letter of Credit
Default of the types specified in clauses (iv) and (v) of the definition
thereof, the Pledgor shall deliver any such substitute Eligible Letter of Credit
or other Eligible Credit Support within one (1) Business Day after written
demand by the Secured Party.  Notwithstanding any provision in this Agreement or
this Annex, the issuer of an Eligible Letter of Credit shall not be relieved of
any liability it may have to any party resulting from the occurrence of an
Eligible Letter of Credit Default with respect to it.



 
14

--------------------------------------------------------------------------------

 
(iv)       “Certain Rights and Remedies”.


 
(1)
Secured Party’s Rights and Remedies. For purposes of Paragraph 8(a)(ii), the
Secured Party may draw on any Transferred Eligible Letter of Credit in an
aggregate amount equal to any amounts payable by the Pledgor with respect to any
Obligations.



 
(2)
Pledgor’s Rights and Remedies. For purposes of Paragraph 8(b)(ii), (i) the
Secured Party will be obligated immediately to Transfer any Eligible Letter of
Credit to the Pledgor and (ii) the Pledgor may, to the extent that any such
Eligible Letter of Credit is not Transferred to the Pledgor as required pursuant
to (i) immediately above, Set-off any amounts payable by the Pledgor with
respect to any Obligations against any such Eligible Letter of Credit up to the
full amount drawable thereunder and to the extent its rights to Set-off are not
exercised, withhold payment of any remaining amounts payable by the Pledgor with
respect to any Obligations, up to the sum of the Value of any remaining Posted
Collateral and Eligible Letters of Credit held by the Secured Party, until any
such Posted Collateral and Eligible Letters of Credit are Transferred to the
Pledgor.



(k)
Demands and Notices.  All demands, specifications and notices under this Annex
will be made pursuant to the Notices Section of this Agreement, unless otherwise
specified here:



Party A:  Not Applicable


Party B:  Not Applicable


(l)           Addresses for Transfers.


Party A: Such address as Party A shall notify Party B, in writing.


Party B: Such address as Party B shall notify Party A, in writing.


(m)           Other Provisions.


 
(i)
Duty of the Secured Party to Preserve Collateral.  Without limiting the
generality of the final sentence of Paragraph 6(a), the Secured Party will have
no responsibility (A) to inquire or give the Pledgor notice about any decline in
the value of, or default under or in respect of, any item of Posted Collateral,
or to give the Pledgor notice that any right with respect to any such item may
expire or (B) to take any action to seek to sell, to collect payments due under
or to enforce or preserve rights relating to any item of Posted Collateral,
including conversion, exchange and similar rights that, if not exercised, may
expire or adversely affect the value of the item of Posted Collateral.



 
15

--------------------------------------------------------------------------------

 
 
(ii)
Costs.  Without limiting any other provision of the Agreement, the Pledgor shall
pay all costs involved in obtaining and maintaining in effect any Eligible
Letter of Credit.  The Pledgor shall be responsible for, and shall reimburse the
Secured Party for, all reasonable transfer taxes and other costs involved in the
transfer of Eligible Collateral from the Pledgor to the Secured Party or any
agent for safekeeping of the Secured Party.  If the Secured Party shall incur
any loss by reason of the Pledgor's failure to pay any such taxes and costs, the
Secured Party shall have the right, in accordance with Paragraph 8(a) hereof, to
draw under any Eligible Letter of Credit or liquidate any Posted Collateral and
apply the proceeds thereof to satisfy its claim against the Pledgor for such
taxes and costs.



 
(iii)
Rights and Remedies Under Paragraph 8(a).  The Secured Party will be entitled to
exercise the rights and remedies provided for in Paragraph 8(a) if the Pledgor
fails to pay when due any amount payable by it under Section 6 of this Agreement
in connection with a Termination Event, even if the Pledgor is not the Affected
Party.



(iv)       Additional Definitions.  Paragraph 12 is hereby amended by adding the
following:


“Credit Rating” means, with respect to a party or entity on any date of
determination,  the rating then assigned to its unsecured and senior long-term
indebtedness by each of Moody’s Investor Services, Inc. (together with its
successors, “Moody’s”) and Standard & Poor’s Ratings Group (a division of The
McGraw-Hill Companies, Inc. and, together with its successors, “S&P”); provided
that if no such rating is assigned by Moody’s, then its then-current corporate
family rating or issuer rating shall be used and that if no such rating is
assigned by S&P, then its current issuer credit rating shall be used (in all
cases with such ratings as not supported by third-party credit enhancement).  If
at any time either Moody's or S&P has multiple unsecured and senior long-term
ratings for a party, the lower of such ratings shall be deemed to be the rating.


"Eligible Letter of Credit" shall mean a standby irrevocable letter of credit,
in a form and on terms acceptable to the Secured Party in its sole discretion,
issued in favor of the Secured Party by a Qualified Institution (other than a
party hereto or any of its Affiliates); provided, however, that at such time as
there shall be an Eligible Letter of Credit Default, any Eligible Letter of
Credit affected by such Eligible Letter of Credit Default shall cease to
constitute an Eligible Letter of Credit and Other Eligible Support  for purposes
of satisfying the Pledgor's obligations hereunder.


“Eligible Letter of Credit Default” shall mean with respect to an outstanding
Eligible Letter of Credit, the occurrence of any of the following events: (i)
the issuer of such Eligible Letter of Credit shall cease to be a Qualified
Institution, (ii) the issuer of the Eligible Letter of Credit shall fail to
comply with or perform its obligations under such Eligible Letter of Credit if
such failure shall be continuing after the lapse of any applicable grace period;
(iii) the issuer of such Eligible Letter of Credit shall disaffirm, disclaim,
repudiate or reject, in whole or in part, or challenge the validity of, such
Eligible Letter of Credit; (iv) such Eligible Letter of Credit shall expire or
terminate, or there shall be 30 or less days remaining until the expiration of
such Eligible Letter of Credit, or such Eligible Letter of Credit shall fail or
cease to be in full force and effect at any time during the term of the
Agreement: or (v) any event analogous to an event specified in Section 5(a)(vii)
of this Agreement shall occur with respect to the issuer of such Eligible Letter
of Credit provided, however, that no Eligible Letter of Credit Default shall
occur in any event with respect to an Eligible Letter of Credit after the time
such Eligible Letter of Credit is
 
 
16

--------------------------------------------------------------------------------

 
required to be canceled or returned to the Pledgor in accordance with the terms
of this Annex.


"Qualified Institution" shall mean the United States office of a commercial bank
or trust company organized under the laws of the United States of America or a
political subdivision thereof and having (i) capital and surplus of at least
U.S. $10 billion and (ii) a Credit Rating of “A” or higher by S&P.


"S&P" means Standard & Poor's Ratings Group (a division of The McGraw-Hill
Companies, Inc.) or its successor.


Confirmed and Agreed as of the date first written above.


Party A:


BP PRODUCTS NORTH AMERICA INC. (“BPPNA”), whether doing business as such or as
BP North America Petroleum, a division of BPPNA (“Party A”), a corporation
organized and existing under the laws of Maryland




By:  /s/ Clifton
Chang                                                                                     
Name: Clifton
Chang                                                                                     
Title:  Attorney-in-fact                                                                                     




Party B:


GRANITE CONSTRUCTION INCORPORATED


By:  /s/ Jigisha
Desai                                                                                     
Name: Jigisha
Desai                                                                                     
Title:  VP/Treasurer                                                                                     




 
17

--------------------------------------------------------------------------------

 